DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 2-4, 6-14, 16-23 and 25-27 are pending in this application.
Nonstatutory double patenting rejection is withdrawn.
Claim rejections 35 U.S.C. 101 claims 2, 10 and 19 are withdrawn.
Claims 2-4, 6-14, 16-23 and 25-27 are allowed in this Office Action (Renumber as 1-23). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art is Chappel et al. (U.S. Publication Number 2003/0101089, hereafter referred to as “Chappel”). Chappel teaches the risk may include direct and indirect risk created by the change proposals on the project, including the ability of the service provider independently to amend the project based on the request of the change proposal ([0008]), at step 1710, a change proposal requesting amendments to artifact(s) of the project are received by the service provider from the client, and at step 1720, metric(s) indicative of potential effects on the project are generated ([0076] and Fig. 17). However, the prior arts of made record fail to teach generating an impact metric representing a number of times (i) a field specified by the one or more proposed changes is referenced within at least one identified component, or (ii) a value of a field of at least one identified component is based on a value of a field specified by the one or more proposed changes as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120179647 A1 by Crucs teaches the method includes accessing the master electronic document and accepting or rejecting the proposed edited change using one of the unique identifier codes. The method also includes automatically entering the proposed edited change into the master electronic document as a formally accepted change only if each unique identifier code has been used to accept the proposed edited change.
US 20110066602 A1 by Studer et al. teaches determining the validation information includes evaluating output data generated for each transforming mapped relationship that includes a transformational expression, based on the validation criteria associated with the identified elements of the output dataset mapped to the outputs of the transforming mapped relationships.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

June 3, 2022